DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

With respect to claim 1, at the outset, the claim recites statutory subject matter. It is a method claim, reciting a series of steps, that corresponds to a process. A process is one of the four enumerated statutory classes of inventions afforded patent protection. However, the claimed invention is directed to an abstract idea without significantly more. 
 “generating a node graph structure having at least one node graph structure vertex comprising at least one node identifier, the at least one node graph structure vertex being mapped to a coordinate space, each one of the at least one node identifiers being mapped to the coordinate space using the values of the node attributes to determine node coordinates”. The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim precludes the generating step from practically being performed in the human mind. The claim encompasses the user manually generating a node graph structure using the input values to determine node coordinates. The node identifiers or the values of the node attributes do not preclude the steps to be performed manually using a mental process. 
“mapping the task to the coordinate space by using the values of the task parameters to determine task coordinates”. The mapping limitation, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim precludes the mapping from practically being performed in the human mind. The claim encompasses the user manually, exclusively utilizing mental processes, mapping the task to a coordinate space using values of the task parameters to determine task coordinates. The user can think, and mentally process the steps to make such a mapping and determination.
“determining a first node identifier of a first node by analyzing the at least node graph structure vertex located within a fittable area for the task, the fittable area having 
“mapping the first node identifier to the task to generate a scheduling scheme” The mapping limitation, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim precludes the mapping from practically being performed in the human mind. The claim encompasses the user manually, exclusively utilizing mental processes, to map the node identifier to the task. The user can mentally generate a scheduling scheme as well. The limitation is a mental process.
“scheduling execution of the task on the first node”. The scheduling limitation, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim precludes the scheduling from practically being performed in the human mind. The user can mentally schedule the execution of the task on the first node. For example, a mere making of a mental note to schedule the task on a certain time, date, or time interval would suffice for the limitation to qualify as a mental process.

“receiving node identifiers of nodes of a node set and receiving values of node attributes for each one of node identifiers;”
receiving, from a client device, a task, the task specifying values of task parameters; 
transmitting the scheduling scheme to a scheduling engine for scheduling” 
The receiving of node identifiers/values of attributes and a task with task parameters is recited at a high level of generality. It is a general means of gathering data for use in the steps of the mental process. Mere data gathering is a form of insignificant extra-solution activity. The transmitting is also insignificant post solution activity that provides a “scheduling engine” to schedule the task. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component, for example, the scheduling engine. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
As discussed above, the additional elements in the claim amount to no more than mere data gathering and post solution insignificant activity as well as applying the exception using a generic computer component. The same analysis applies to whether the additional elements provides an inventive concept. Here the collecting steps are extra-solution activity and the scheduling is performed by a generic off the shelf computer component. These are well understood, routine, and conventional steps/components (hereinafter, WURC). Data gathering has been indicated as a WURC there is no inventive concept in the claim, and thus it is ineligible. 

With respect to claim 11, it recites similar limitations as claim 1 and is therefore rejected under the same rationale. Furthermore, claim 11 recites the additional elements of a processor and a memory storing instructions which when executed by the processor cause the apparatus to implement the abstract idea. These components are generic components of a computer and are merely being utilized to “apply” the abstract idea and therefore do not integrate the abstract idea into a practical application. They are WURC components as well and therefore no inventive concept is recited in the claim.

With respect to claims 2-10, and 12-20, they recite steps that can be performed using mental processes. Any input or output is pre or post solution insignificant activity and does not integrate the abstract idea into a practical application. Insignificant pre or post solution activity also does not involve any inventive concept.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US 2013/0191843) in view of Feng et al. (US 2018/0046503).

With respect to claim 1, Sarkar discloses: A method comprising: receiving node identifiers of nodes of a node set and receiving values of node attributes for each one of node identifiers; receiving, from a client device, a task, the task specifying values of task parameters ([0017], “identification of nodes”); 
generating a node graph structure having at least one node graph structure vertex comprising at least one node identifier, the at least one node graph structure vertex being mapped to a coordinate space, each one of the at least one node identifiers being mapped to the coordinate space using the values of the node attributes to determine node coordinates ([0021], the coordinates are interpreted to be the nodes CPU and memory parameters); 
mapping the task to the coordinate space by using the values of the task parameters to determine task coordinates (id.).
Sarkar does not specifically disclose: determining a first node identifier of a first node by analyzing the at least node graph structure vertex located within a fittable area for the task, the fittable area having coordinates in the coordinate space that are equal and larger than each task coordinate; mapping the first node identifier to the task to 
However, Feng discloses: determining a first node identifier of a first node by analyzing the at least node graph structure vertex located within a fittable area for the task, the fittable area having coordinates in the coordinate space that are equal and larger than each task coordinate; mapping the first node identifier to the task to generate a scheduling scheme; and transmitting the scheduling scheme to a scheduling engine for scheduling execution of the task on the first node (Abstract, [0063], Fig. 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Feng to include a hyper converged infrastructure which can reduce cost and increase system flexibility by virtualizing computing resources on commodity hardware and software.

Allowable Subject Matter
Claims 2-10, and 11-20 would be allowable if: 1) they are rewritten in independent form including all of the limitations of the base claim and any intervening claims, and 2) the independent claims are amended to overcome the 101 rejection.

Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/           Primary Examiner, Art Unit 2195